Name: Commission Regulation (EC) No 1394/2001 of 9 July 2001 establishing administrative procedures for the 2002 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  trade policy;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R1394Commission Regulation (EC) No 1394/2001 of 9 July 2001 establishing administrative procedures for the 2002 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 187 , 10/07/2001 P. 0031 - 0036Commission Regulation (EC) No 1394/2001of 9 July 2001establishing administrative procedures for the 2002 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 138/96(2), and in particular Article 2(3) and (4), Article 6(3), Articles 13, 23 and 24 thereof,Whereas:(1) Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain non-member countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 1138/98(4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) The Commission accordingly adopted Regulation (EC) No 738/94(5), as last amended by Regulation (EC) No 983/96(6), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(3) Certain characteristics of China's economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota year. It is therefore important to ensure that administrative constraints do not impede the realisation of the planned imports. In order not to affect the continuity of trade flows, the arrangements for allocating and administering the 2002 quotas should accordingly be adopted before the start of the quota year.(4) After examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted. Under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(5) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(6) The reference period used for allocating the portion of the quota set aside for traditional importers in the previous Regulation on the administration of these quotas cannot be updated. The year 2000 was characterised by certain distortions, in particular a more than twofold increase of applications from one Member State, which resulted in substantially reduced individual quota allocations to all non-traditional importers in all Member States. The years 1998 or 1999 are, thus, the most recent years representative of the normal trend of trade flows in the products in question. Traditional importers must, therefore, prove that they have imported products originating in China and covered by the quotas in question in the years 1998 or 1999.(7) It has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers. Consequently, in accordance with Article 2(4) of Regulation (EC) No 520/94, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94.(8) It has been found that the unusual increase of applications lodged for the portion of the quota set aside for non-traditional importers is due to multiple licence applications from companies who do not effectively operate as separate importers, but which have been established as separate legal entities only for the purpose of being able to submit additional applications. Regulation (EC) No 520/94, in particular recital 5 and Article 5 thereof, requires the Commission to ensure fair access to quotas and that import licences be issued for economically significant quantities. To allocate the non-traditional quota in line with these principles, the administrative procedures should be amended. The Commission considers it necessary that operators applying as non-traditional importers and falling under the definition of related persons within the meaning of Article 143 of Commission Regulation (EC) No 2454/93(7), as last amended by Regulation (EC) No 993/2001(8), may only submit a single licence application for each line of the quota set aside for non-traditional importers. In order to exclude speculative applications, the amount that any non-traditional importer may request should be restricted to a set volume.(9) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers.(10) The Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(11) In view of the special nature of transactions concerning products subject to quota, and in particular the time needed for transport, the import licences should expire on 31 December 2002.(12) These measures are in accordance with the opinion of the Committee for the Administration of Quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down for 2002 specific provisions for the administration of the quantitative quotas referred to in Annex II to Regulation (EC) No 519/94.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation.3. (a) The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested; the volume requested by each applicant may not exceed that shown in Annex II.(b) Operators that are deemed to be related persons as defined by Article 143 of Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EC) No 2913/92 establishing the Community Customs Code(9) may only submit single licence application for the portion of the quota set aside for non-traditional importers regarding the goods described in the application. In addition to the statement required by Article 3(2)(g) of Regulation (EC) No 738/94, the licence application for the non-traditional quota shall state that the applicant is not related to any other operator applying for the non-traditional quota line in question.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex III to this Regulation from the day following the day of publication of this Regulation in the Official Journal of the European Communities until 3 p.m., Brussels time, on 7 September 2001.Article 41. For the purposes of allocating the portion of each quota set aside for traditional importers, "traditional" importers shall mean operators who can show that they have imported goods in the calendar years 1998 or 1999.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1998 or 1999, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during the calendar years 1998 or 1999 carried out by themselves or, where applicable, by the operator whose activities they have taken over.Article 5Member States shall inform the Commission no later than 21 September 2001 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation.Article 6The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 12 October 2001.Article 7Import licences shall be valid for one year, starting on 1 January 2002.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 21, 27.1.1996, p. 6.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 87, 31.3.1994, p. 47.(6) OJ L 131, 1.6.1996, p. 47.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 141, 28.5.2001, p. 1.(9) OJ L 302, 19.10.1992, p. 1.ANNEX IALLOCATION OF THE QUOTAS>TABLE>ANNEX IIMAXIMUM QUANTITY WHICH MAY BE REQUESTED BY EACH IMPORTER OTHER THAN TRADITIONAL>TABLE>ANNEX IIILIST OF THE COMPETENT NATIONAL AUTHORITIES1. BELGIQUE/BELGIÃ  MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques4e division: mise en oeuvre des politiques commercialesService des licencesMinisterie van Economische Zaken Bestuur van de Economische Betrekkingen4e afdeling: Toepassing van de HandelspolitiekDienst Vergunningenrue GÃ ©nÃ ©ral-Leman 60/Generaal Lemanstraat 60 B - 1040 Bruxelles/Brussel TÃ ©l./Tel. (32-2) 206 58 16 TÃ ©lÃ ©copieur/Fax (32-2) 230 83 22/231 14 842. DANMARK Erhvervsfremme Styrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tlf. (45) 35 46 60 00 Fax (45) 35 46 64 013. DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 619 64 08-0 Fax (49) 619 69 42 26/(49) 61 96 908-8004. GREECE/Ã Ã Ã Ã Ã Ã  Ministry of National Economy General Secretariat of International Economic RelationsDirectorate for Foreign Trade Issues1, Kornarou Street GR - Athens 10563 Tel.: (30-1) 328 60 31/328 60 32 Fax: (30-1) 328 60 94/328 60 595. ESPAÃ A Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Tel.: (34) 913 49 38 94/913 49 37 78 Fax: (34) 913 49 38 32/913 49 37 406. FRANCE Service des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 TÃ ©l. (33-1) 55 07 46 69/95 Fax (33-1) 55 07 46 597. IRELAND Department of Enterprise, Trade and Employment Licensing Unit, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 41 Fax (353-1) 631 25 628. ITALIA Ministero del Commercio con l'estero DG per la Politica commerciale e la gestione del regime degli scambi - Divisione VII Viale America, 341 I - 00144 Roma Tel. (39) 06 599 31/59 93 24 19/59 93 24 00 Fax (39) 06 592 55 569. LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg TÃ ©l. (352) 22 61 62 TÃ ©lÃ ©copieur (352) 46 61 3810. NEDERLAND Belastingdienst/Douane Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 526 06 98/523 92 3711. Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit Landstrasser HauptstraÃ e 55/57 A - 1031 Wien Tel. (43) 171 10 00 83 45 Fax (43) 171 10 00 83 8612. PORTUGAL MinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Avenida da RepÃ ºblica, 79 P - 1069-059 Lisboa Tel.: (351) 217 91 18 00/19 43 Fax: (351) 217 93 22 10,/217 96 37 23 Telex: 13 41813. SUOMI/FINLAND Tullihallitus/Tullstyrelsen Erottajankatu 2/Skillnadsgatan 2 FIN - 00101 Helsinki/Helsingfors P./tfn (358-9) 6141 F./fax (358-9) 614 28 5214. SVERIGE Kommerskollegium Box 6803 S - 113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33/36 43 34 Fax (44-1642) 53 35 57